DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the reference character “503” for the “second connection hole” (See Pg.22 Ln.2 of Applicant’s specification) is not present in any of Applicant’s figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification

The disclosure is objected to because of the following informalities:
Applicant’s specification fails to describe what is meant by a “heat sink” that is “selectively shared” (emphasis added) by a “first heat exchange portion” and “second heat exchange portion” as claimed in claim 1.  Pages 3 and 14 of Applicant’s specification are the only instances in which Applicant describes the aforementioned subject matter. However, the aforementioned sections of Applicant’s specification are merely copied versions of the claim limitation.  In other words, Applicant’s specification does not provide a clear definition as to what is meant by “selectively shared”.
Appropriate correction is required.

Claim Objections

Claims 1-3, 5, and 6 are objected to because of the following informalities:
Claim 1 Ln.14: the clause “a heat exchanger configured to be selectively shared” is objected to for the reasons recited in the objection above.  Applicant’s specification fails to describe what is meant by “selectively shared” and thus making the limitation unclear.  The claim was interpreted given its broadest reasonable interpretation (i.e., the heat exchanger 
Claim 2 Ln.1: the clause “wherein the first heat exchange portion” should be amended to recite “wherein the at least one cooling passage of the first heat exchange portion” so that it is clear that the “first cooling passage” and “second cooling passage” of claim 2 are referring to the “at least one cooling passage” of the “first heat exchange portion” of claim 1.
Claim 3 Ln.1: the clause “wherein the second heat exchange portion” should be amended to recite “wherein the at least one cooling passage of the second heat exchange portion” so that it is clear that the “third cooling passage” and “fourth cooling passage” of claim 3 are referring to the “at least one cooling passage” of the “second heat exchange portion” of claim 1.
Claims 3, 5, and 6: every instance of “outside air” should be amended to recite “the outside air” since the antecedent basis for “outside air” is established in claim 2.
The Office requests Applicant’s cooperation in reviewing and correcting any other informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (US 20110085301) (of record, cited in the IDS).
Regarding claim 1, Dunn discloses (Figs.1-2C):
A display apparatus comprising: a first display module (85- See Figure Below) configured to display an image in a first direction ([0016]: an image is displayed on the front portion 86); a second display module (85- See Figure Below) configured to display an image in a second direction opposite to the first direction ([0016]); a housing configured (70) to accommodate the first display module and the second display module, and having an inlet (179) and an outlet (Fig.1: the fans 60, 245 will have openings/outlets that will pull air out of the housing 70); and a heat exchange device (the first heat exchange portion, second heat exchange portion and heat exchanger 45 define the heat exchange device) configured to receive heat from one of the first display module and the second display module and perform heat exchange (See Figs.2A-B: heat exchange is performed between the displays 85 and the heat exchanger 45), wherein the heat exchange device comprises: a first heat exchange portion (See Figure Below) having at least one cooling passage (30 and/or 46, See Figure Below) to cool the first display module; a second heat exchange portion (See Figure Below) having at least one cooling passage (30 and/or 46, See Figure Below) to cool the second display module; and a heat exchanger (45) configured to be selectively shared by the first heat exchange portion and the second heat exchange portion (Figs.1-2: heat exchanger can be selectively shared depending on whether or not the first display module and/or second display module is on or off).

See next page→

    PNG
    media_image1.png
    978
    909
    media_image1.png
    Greyscale

Regarding claim 2, Dunn further discloses:
Wherein the first heat exchange portion (See Figure of Claim 1) includes: a first cooling passage (30- See Figure of Claim 1) allowing air to be circulated to the first display module (85- See Figure of Claim 1) (Fig.2C: the passage 30 allows air to flow to its corresponding display module 85); and a second cooling passage (46- See Figure of Claim 1) allowing outside air (145) introduced through the inlet (179) to cool the first display module (85- See Figure of Claim 1) 
Regarding claim 3, Dunn further discloses:
Wherein the second heat exchange portion (See Figure of Claim 1) includes: a third cooling passage (30- See Figure of Claim 1) allowing air to be circulated to the second display module (85- See Figure of Claim 1) (Fig.2C: the passage 30 allows air to flow to its corresponding display module 85); and a fourth cooling passage (46- See Figure of Claim 1) allowing the outside air (145) introduced through the inlet (179) to cool the second display module (85- See Figure of Claim 1) and then to be discharged through the outlet (Fig.1: the fans 60, 245 will have openings/outlets that will pull air out of the housing 70) ([0018]: passageway 46 allows outside air to flow from the inlet 179 to the outlet).

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections explained above.
Claims 5-13 are objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the at least in part, because claim 4 recites the limitations: “wherein the heat exchanger includes: a plurality of first channels that are configured to be shared by the first cooling passage and the third cooling passage: and a plurality of second channels that are configured to be shared by the second cooling passage and the fourth cooling passage”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1-4, are believed to render the combined subject matter of claims 1-4, and all claims depending therefrom (claims 5-13) allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections explained above.
In the European Search Opinion filed on October 14, 2020, the search opinion also cites the Dunn (US 20110085301) reference as the closest prior art reference that rejects all of the claims. However, when looking at the rejection provided for claims 2 and 4, the search opinion cites reference character “46” as the “second cooling passage”, “fourth cooling passage”, and the “plurality of second channels”. The Office agrees that reference character “46” can be referred to as the claimed “second cooling passage” and the “fourth cooling passage” of claims 2 and 3, but that it cannot be referred to as the claimed “plurality of second channels” of claim 4 since the rejection would improperly be double mapping the reference character “46” (i.e., there would be a double mapping of the “second cooling passage” or the “fourth cooling passage” with the “plurality of second channels”).
In the Written Opinion filed in the Korean PCT Office on June 22, 2020, the written opinion cites the Dunn (US 20160041423) reference (referred to as Dunn’423) as the closest prior art reference that rejects claim 4.  However, the rejection is also believed to be improper for having the same deficiencies as the Dunn (US 20110085301) reference.  The Office notes that subject to the obviation of the objections explained above.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other cooling systems for electronic displays (US 20150009627, US 20140334100, US 20110013114, US 10194564, US 10080316, US 10485148, US 10420257, US 20170111520, US 20100142149).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

See next page→

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835